Citation Nr: 1754404	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  10-44 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from September 1975 to September 1979.  He also had service in the Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the claims.  The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in September 2017.  A transcript is of record.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A current left shoulder diagnosis is not shown by the evidence of record.

2.  There is no competent and probative evidence that the Veteran's current disorder affecting his left and right knees, diagnosed as osteoarthritis, onset in service or within one year of his September 1979 discharge from active duty service, or that the current bilateral knee disorder is causally related to service.
3.  The Veteran's in-service complaints involving his low back were attributed to a kidney condition, and there is no competent and probative evidence that his current disorder affecting the low back, diagnosed as lumbar spondylosis, onset in service or within one year of the Veteran's September 1979 discharge from active duty service, or that it is causally related to service.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a left shoulder disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The requirements for establishing service connection for a left knee disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The requirements for establishing service connection for a right knee disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The requirements for establishing service connection for a low back disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes    that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In cases where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of     such service, the arthritis shall be presumed to have been incurred in service,       even though there is no evidence of such disease during the period of service.      This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.       See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material 

to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,          1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed disorders of his left shoulder, left and right knees, and low back as a result of his active duty service in the Infantry.  

As an initial matter, the Board notes that the Veteran has been diagnosed during    the course of the appeal with bilateral knee osteoarthritis and lumbar spondylosis.  Accordingly, the first criterion for establishing service connection has been met for those claims.  The question becomes whether any of these conditions are related to service.

Service treatment records do not contain reference to complaint of, or treatment for, any problems involving the Veteran's left shoulder and either knee.  The Veteran    was seen with complaint of pain on the right side of his lower back in July 1978, at which time he reported similar issues in family members with kidney problems. The Veteran was initially assessed with resolving muscle strain, but was later assessed with possible mild case of kidney problem.  There is no indication that the Veteran sought treatment related to his back after July 1978, and he denied recurrent back pain at the time of a September 1979 discharge examination.  The Veteran also denied leg cramps; arthritis, rheumatism or bursitis; bone, joint or other deformity; lameness; painful or "trick" shoulder; and "trick" or locked knee at the time of his September 1979 discharge examination, and clinical evaluation of all systems was normal at that time.  An April 1986 Reserve enlistment examination and medical history reveals that the Veteran denied leg cramps; arthritis, rheumatism or bursitis; lameness; painful or "trick" shoulder; recurrent back pain; and "trick" or locked knee, and that clinical evaluation of all systems was normal.  

The first treatment for the Veteran's knees following service was in February 2010, when he reported bilateral knee pain/dysfunction that had started six months before and a diagnosis of osteoarthritis was provided.  The first treatment for the Veteran's back following service was in October 2015, when he reported back pain.  He was referred to aquatic therapy in June 2016 with a diagnosis of lumbar spondylosis.  

As there is no competent evidence of arthritis in the Veteran's knees or back in service or within one year following his September 1979 discharge from active duty service, competent evidence linking the current conditions with service is required   to establish service connection.  However, no such evidence exists.  While the Board acknowledges that no medical examination or opinion was obtained in this case concerning these claims, it finds that no examination or opinion is needed because there is no evidence of in-service occurrence of a knee disorder or a back disability, as the Veteran's in-service back complaints were ultimately related to      a kidney condition.  Moreover there is no evidence of continuous symptoms involving the Veteran's back or knees since active duty service, as evidenced in   his denial of any lower extremity problems and recurrent back pain at the time       of his April 1986 Reserve enlistment examination.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki,       601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement 
that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").  As the preponderance of the evidence is against the claims for service connection for disorders of the left and right knees and low back, service connection is not warranted and the claims must be denied.  

The preponderance of the evidence is also against the claim for service connection for a left shoulder disorder.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim. See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

The post-service medical evidence does not document that the Veteran has been diagnosed with a left shoulder disorder.  The Board acknowledges that the Veteran has been seen with complaint of left shoulder pain, and that a September 2012 VA treatment record documents that the Veteran reported a history of many episodes of in-service trauma.  Left shoulder pain, however, is the only "diagnosis" rendered.      In this regard, a left should x-ray in May 2009 was noted to be normal.  Pain alone without a diagnosed or identifiable underlying malady or condition does not in and    of itself constitute disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Without evidence of a current diagnosis related to the claimed pain in the left shoulder, service connection is not warranted and the claim must be denied.  

While the Veteran believes that his current left shoulder, bilateral knee, and low back problems are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence    to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of his current left shoulder, bilateral knee, and low back problems are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his current left shoulder, bilateral knee, and low back problems is not competent medical evidence.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  



ORDER

Service connection for a left shoulder disorder is denied.  

Service connection for a left knee disorder is denied.  

Service connection for a right knee disorder is denied.  

Service connection for a low back disorder is denied.  


REMAND

The Board finds that a VA examination is needed to address the claim for service connection for hypertension, given the fact that the Veteran had several elevated blood pressure readings during service.  

The Veteran is hereby notified that it is his responsibility to report for any     scheduled examination and to cooperate in the development of the case, and
 that the consequences of failing to report for a VA examination without good         cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2017). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hypertension examination to determine whether the Veteran's hypertension is related to service.  The claims file   should be made available to and reviewed by the examiner.  All appropriate tests and studies should         be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension arose in service or            is etiologically related to active duty service.  The examiner should explain why or why not, to include discussion of elevated blood pressure readings documented in the service treatment records.  

2.  After undertaking the development above and 
any additional development deemed necessary, the Veteran's claim should be readjudicated. If the benefit sought on appeal remains denied, the appellant and       his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all    claims that are remanded by the Board or by the United States Court of Appeals    for Veterans Claims for additional development or other appropriate action must      be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


